731 N.W.2d 405 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Kathy O'Neill PHANEUF, Defendant-Appellant.
Docket No. 132856. COA No. 274138.
Supreme Court of Michigan.
May 23, 2007.
On order of the Court, the application for leave to appeal the December 5, 2006 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE the sentence of the Genesee Circuit Court, and we REMAND this case to the trial court for resentencing. The initial sentence of 18 years to life was invalid, MCL 769.9(2), and the trial court erroneously resentenced defendant when she was not present. People v. Mallory, 421 Mich. 229, 247, 365 N.W.2d 673 (1984). See also MCL 768.3; MCR 6.425(E).
We do not retain jurisdiction.